UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4460


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CUAUTEMOC PERIBIAN-GONZALEZ, a/k/a Juan, a/k/a Gordo,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:06-cr-00158-SB)


Submitted:    November 9, 2009             Decided:   November 24, 2009


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Christopher Mills, J. CHRISTOPHER MILLS, LLC, Columbia, South
Carolina, for Appellant.     Carlton R. Bourne, Jr., Eric John
Klumb, Reginald I. Lloyd, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cuautemoc Peribian-Gonzalez pled guilty, pursuant to a

written plea agreement, to one count of conspiracy to possess

with intent to distribute and to distribute over 500 grams of

cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846

(2006).       The   district     court    ultimately        sentenced      Peribian-

Gonzalez to 400 months imprisonment.                    On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal,

but raising the following potential claims: whether the district

court complied with Fed. R. Crim. P. 11 in accepting Peribian-

Gonzalez’s    guilty     plea,    whether      the    district     court    erred    in

denying his motion to suppress certain evidence, and whether the

sentence     is     reasonable.          Peribian-Gonzalez          has     filed     a

supplemental      pro   se   brief   in       which    he   also   challenges       the

validity of his guilty plea and claims that the district court

violated the holding in United States v. Booker, 543 U.S. 220

(2005), by making drug quantity findings that were not set forth

in the indictment and proved beyond a reasonable doubt.

            Our review of the record reveals that the district

court fully complied with the requirements of Fed. R. Crim. P.

11   in   accepting     Peribian-Gonzalez’s           guilty   plea.       The   court

informed Peribian-Gonzalez, through an interpreter, of his right

to plead not guilty and have his case tried by a jury.                              The

                                          2
district court also reviewed the constitutional rights Peribian-

Gonzalez       was       forfeiting       by    entering     his     guilty    plea.        The

district       court       ensured      that    Peribian-Gonzalez           understood      the

nature    of    the       charge     to      which    he   was   pleading      guilty,      the

minimum and maximum possible penalties, the court’s obligation

to    impose    a     special       assessment,        and    the    advisory       sentencing

guidelines scheme.                The court determined that Peribian-Gonzalez

was pleading guilty freely and voluntarily and that a factual

basis supported the plea.                    Accordingly, we find no error by the

district       court       in   accepting       Peribian-Gonzalez’s           guilty     plea.

See United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th

Cir. 1991).

               Next,       counsel      questions      whether       the    district     court

erred    in        denying        Peribian-Gonzalez’s            motion       to    suppress.

However, counsel concedes that Peribian-Gonzalez did not enter a

conditional guilty plea, and, therefore, his valid guilty plea

constitutes          a     waiver       of     all    antecedent         non-jurisdictional

defects.       See Tollett v. Henderson, 411 U.S. 258, 267 (1973).

               Finally,         Peribian-Gonzalez            challenges       the    sentence

imposed.       In his supplemental pro se brief, he first claims that

the   district        court       violated      the   holding       in    Booker    by   making

findings      as     to    drug    quantity      without      having       those    facts   set

forth in the indictment and proved beyond a reasonable doubt.

However,       this       claim    is    without      merit.        See    Rita     v.   United

                                                 3
States, 551 U.S. 338, 353 (2007) (recognizing that its “Sixth

Amendment cases do not automatically forbid a sentencing court

to take account of factual matters not determined by a jury and

to    increase    the       sentence    in   consequence”);               United       States    v.

Brooks, 524 F.3d 549, 561-62 (4th Cir.) (“[A] sentencing court

is    entitled        to     find    individualized              drug     quantities       by     a

preponderance of the evidence, as part of its calculation of an

advisory    Guidelines         range,    .     .   .        so    long    as    its    resulting

sentence    is        within    the     relevant            statutory         range.”),    cert.

denied, Witherspoon v. United States, 129 S. Ct. 519 (2008).

            Counsel also questions the reasonableness of Peribian-

Gonzalez’s sentence.                We review a sentence for reasonableness

under an abuse of discretion standard.                            Gall v. United States,

552 U.S. 38,                , 128 S. Ct. 586, 597 (2007).                         This review

requires    appellate          consideration           of    both       the    procedural       and

substantive       reasonableness          of       a        sentence.            Id.       After

determining whether the district court properly calculated the

defendant’s      advisory       guidelines         range,         we    must    then    consider

whether the district court considered the § 3553(a) factors,

analyzed        any        arguments     presented               by     the     parties,        and

sufficiently explained the selected sentence.                                  Id. at 596-97;

see United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).

The    record    must       establish    that      the       district          court   made     “an



                                               4
individualized assessment based on the facts presented.”                              Gall,

128 S. Ct. at 597.

            We find no error by the district court.                             The court

properly     calculated          Peribian-Gonzalez’s              guidelines         range.

Moreover,        the   court’s         statements       at        Peribian-Gonzalez’s

sentencing hearing reflect an “individualized assessment” of the

facts pertaining to his sentence.

            We     also    find        the   sentence        to    be        substantively

reasonable as it is below the statutory maximum of 480 months

and below the advisory guideline range of life imprisonment.

Peribian-Gonzalez         has    not    overcome     the     presumption         that   the

sentence    is    reasonable.          See   Rita,   551     U.S.       at    347;   United

States v. Smith, 566 F.3d 410, 414 (4th Cir. 2009).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm the judgment of the district

court.     We require that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.             If the client requests that a petition be

filed, but counsel believes that such filing would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on the client.



                                             5
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6